THIS case is controlled by State Board of Dental Examinersv. Savelle, 90 Colo. 177, 8 P.2d 693.
For the reasons there stated, the judgment of the district court is modified in accordance with that opinion to allow the dental board to revise its judgment. This cause is therefore remanded to the district court with instructions to recommit the same to the state board of dental examiners for further proceedings not inconsistent with our opinion in the Savelle case. In the five causes this day decided wherein the state board of dental examiners is plaintiff in error, we have directed that all costs shall be severally taxed against the defendants in error. This includes and applies to the instant case.
Judgment modified and cause remanded with instructions.
MR. JUSTICE HILLIARD not participating. *Page 193